DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 39-47 in the reply filed on 04/20/2022 is acknowledged.

Status of Claims 
Claims 4-21, 25-31, 33-38 are cancelled.  Claims 22-24, 32, 48-51 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-3, 22-24, 32, 39--51 are pending in this application.  Claims 1-3, 39-47 are examined in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 04/20/2022, 08/05/2020 and 12/06/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to natural products, as discussed, below.

Broadest Reasonable Interpretation of the claim as a whole

Claim 45 is directed to mimetic innate immune cells comprising cells expressing at least one of CD56, CD16, NKp30, NKp44, NKp46, NKG2D, DNAM-1, FASL, TRAIL, NKG2A/CD94, γδ TCRs or a combination thereof and with low or no expression of killer cell immunoglobulin-like receptors (KIR). 

	Claim 46 recites:  The mimetic innate immune cells according to claim 45, further comprising cells expressing
	a) CD3; and/or
b) γδ TCR, wherein the γδ TCR comprises a V gamma 9V delta 2 (Vy9V82).

Claims 47 recites: The mimetic innate immune cells according to claim 45 wherein:
(a) the mimetic innate immune cells are mimetic NK cells and wherein preferably the cells do not express CD3; or
(b) the mimetic innate immune cells are mimetic γδ T Cells and wherein preferably the T cells comprise γδ TCR expression; or
(c) the mimetic innate immune cells are γδ  NKT cells and wherein preferably the γδ NKT cells express γδ TCRs and at least one of CD56, CD16, NKp30, NKp44, NKp46, NKG2D, DNAM-1, FASL, TRAIL, NKG2A/CD94 or a combination thereof. 

However, the claimed “mimetic innate immune cells” claimed in claim 45 are T cells having characteristics (CD3 expression on γδ T cells) found on T cells naturally occurring in nature as disclosed by Thibault et al (“Compared TCR and CD3e Expression on αβ and γδ T Cells: Evidence for the Association of Two TCR Heterodimers with Three CD3 Chains in the TCR/CD3 Complex,” J Immunol 1995; 154:3814-3820 )(Thibault).
Thibault discloses T cells were isolated from peripheral blood (page 3815, left column, second paragraph) and CD3 expression was detected on gamma/delta T cells (γδ T Cells)(page 3817, left column, top paragraph).  Applicant’s specification discloses [0008] that killer cell immunoglobulin-like receptors (KIRs) are found on NK cells and γδ T Cells expressing CD3 would not express KIRs.  Therefore, the claimed mimetic innate immune cells encompass a genus of naturally occurring products (γδ T Cells expressing CD3 and which do not express KIRs).
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 45 is directed to a composition of matter (the mimetic innate immune cell composition).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the product is a naturally occurring product (γδ T Cells expressing CD3 and which do not express KIRs) disclosed by Thibault as being the same product as found in naturally occurring T cells.   Because the cell composition is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the cell composition) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 45 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	Regarding dependent claims 46 and 47, the claims encompass nothing more than the mimetic innate immune cell composition.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 39, 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmermans et al (“Generation of T Cells from Human Embryonic Stem Cell-Derived Hematopoietic Zones,” J Immunol June 1, 2009, 182 (11) 6879-6888) (cited on IDS filed 12/06/2019 as document no. C9) (Timmermans).
Timmermans discloses (figure 1, step 2) coculturing human embryonic stem cells (hESCs) (the claimed “human embryonic stem cells”” claim 39, part a) on OP9 cells (the claimed “stromal cell line deficient in expressing macrophage colony stimulating factor (M-CSF);” claim 1, part a) for 10-12 days (the claimed “wherein the human pluripotent stem cells in (a) are co-cultured with the stromal cell line deficient in expressing M-CSF for 12 days;” claim 2).  
Timmermans discloses (figure 1 step 3) after 10-12 days of culture on OP9 cells, the cells are transferred onto an OP9-DL1 monolayer (the claimed “co-culturing the innate immune cell progenitors with a stromal cell line deficient in expressing M-CSF and ectopically expressing Notch ligand, Delta like 1 (DLL1)” (claim 1, part b) and cultured for 7 days. Timmermans discloses (page 2, right column, top paragraph) the cells were cultured in a media comprising MEM-a (the claimed “media further comprises alpha MEM;” claim 3), 20% FCS (the claimed FBS, claim 3), and supplemented with fms-like tyrosine kinase 3 receptor ligand, rhIL-7, and stem cell factor (SCF) (claim 1, part b).
Timmermans discloses (page 2, right column, top paragraph) after 5–7 days of culture, the cells were released by gently pipetting and incubated on a fresh OP9-DL1 monolayer for up to 6 weeks, a value encompassing the claimed range “passaging the differentiated mimetic innate immune cells weekly for 3 to 5 weeks.”
Applicant’s specification discloses [0045] that mimetic innate immune cells have features of γδ T  cells (gamma/delta T cells)  such as expressing CD3.  Timmermans discloses (figure 1c) the cells produced express CD3, therefore Timmermans discloses obtaining the claimed (differentiated mimetic innate immune cells” (claim 1, parts b and  c) (the claimed “mimetic γδ T cells;” claim 44) and therefore the claimed innate immune cell progenitors (claim 1, part a).
Regarding claim 45, Timmermans discloses (figure 3K) the cells expressed TCRgamma/delta (the claimed γδ TCRs). Applicant’s specification discloses [0008] that killer cells immunoglobulin-like receptors (KIRs) are found on NK cells. Timmermans obtains T cells and not NK cells.  Therefore, the mimetic innate immune cells of Timmermans have no expression of KIR. 
Regarding claim 46 (part a), Timmermans discloses (figure 1c) the cells produced express CD3.
Regarding claim 47, Timmermans discloses the cells express the markers CD3 (figure 1c)  and TCRgamma/delta  (the claimed γδ TCRs) (figure 3K) (the claimed  “(b) the mimetic innate immune cells are mimetic γδ T cells and wherein preferably the T cells comprise γδ TCR expression”) (claim 47, part b). See, also, figure 5.

2.	Claims 1-3, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vizcardo et al (“Regeneration of Human Tumor Antigen-Specific T Cells from iPSCs Derived from Mature CD8+ T Cells,” Cell Stem Cell 12, 31–36, January 3, 20130 (cited on IDS filed 12/06/2019 as document no. C11) (Vizcardo).

Vizcardo  discloses (Figure S2A, supplemental information (SI)) co-culturing human iPSCs (hiPSCs) (claim 39) derived from human adult peripheral blood on OP9 cells (the claimed “co-culturing human pluripotent stem cells with a stromal cell line deficient in expressing macrophage colony stimulating factor (M-CSF) to generate innate immune cell progenitors”) (claim 1, part a)  for 12 days (claim 2, the claimed “wherein the human pluripotent stem cells in (a) are co-cultured with the stromal cell line deficient in expressing M-CSF for 12 days”);
co-culturing the cells from part a with OP9-DL1 in Media (comprising 20% Fetal calf serum (FBS); SI page 7, bottom paragraph) comprising SCF, FLT3L and IL-7 (Figure S2A, SI) (claim 1, part b) from 13 days to 60 days and that the cells were passaged every  6-7 days (SI page 7, bottom paragraph) for 30 days (approximately 4 weeks) a value falling within the claimed range of 3-5 weeks (claim 1, part c). 
Regarding claim 3, Vizcardo discloses the media was alpha-MEM (SI page 7, bottom paragraph).
Regarding claim 39, parts b and c, Vizcardo discloses the hiPSCs were generated by incorporating reprogramming factors (Yamanaka factors ) Oct4, Sox2, Klf4 and c-Myc and SV40 into peripheral blood T cells (SI, page 1, top paragraph) (part b) and that the cells were cultured to generated induced pluripotent stem cells (part c).
Applicant’s specification discloses [0045] that mimetic innate immune cells have features of γδ T  cells (gamma/delta T cells)  such as expressing CD3+.  Vizcardo discloses the cells produced express CD3 (figure 2C, for example), therefore Vizcardo discloses obtaining the claimed (differentiated mimetic innate immune cells” (claim 1, part c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.


1.	Claims 40, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo above as applied to claims 1-3 and 39 above and further in view of Okamura et al (US 2010/0009447) (cited on IDS filed 12/06/2019 as US Patent Document no. 7,749,760) (Okamura).  The USPG pub is used for ease of citing by paragraph number.

The teachings of Vizcardo above are incorporated herein in their entirety. Vizcardo differs from the claims in that the document fails to disclose expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL2) prior to incorporating reprogramming transcription factors into the peripheral blood cells to generate induced pluripotent stem cells (PSC).  However, Okamura cures the deficiency.
Okamura discloses [0009] when peripheral blood are cultured in a medium supplemented with IL-2  and a bisphosphonate, that γδ T cells (gamma/delta T cells)   are obtained which have a high antitumor activity.  Okamura discloses [0076] the expanded γδ T cell (gamma/delta T cell)  population strongly expressed NKG2D, a marker disclosed by Applicants’ specification [0045] as indicative of mimetic innate immune cells. 
Okamura discloses [0006] the amino-bisphosphonate is zoledronate, which is a salt of zoledronic acid (the claimed “wherein the amino- bisphosphonate is zoledronic acid or salts thereof;” claim 41).
Okamura discloses the method of expanding the T cells can further comprise culture in the presence of Il-15 [0038] (claim 43).   Vizcardo above discloses co-culturing the cells from part a with OP9-DL1 (the feeder cells) in media (comprising 20% Fetal calf serum (FBS); SI page 7, bottom paragraph) (the claimed co culture with feeder cells) comprising SCF, FLT3L and IL-7 (Figure S2A, SI).   
Okamura discloses [0004]  γδ T cells (gamma/delta T cells) are spotlighted as cells capable of performing tumor cell elimination and intracellular defense against parasitic bacteria and parasites without being restricted by major histocompatibility antigens. Okamura discloses [0004] cancer treatment with use of γδ T cells (gamma/delta T cells)  obtained from human peripheral blood is currently under research but a limited quantity of γδ T cells (gamma/delta T cells) present in human peripheral blood makes it difficult to obtain a sufficient amount of γδ T cells (gamma/delta T cells) for use in immunotherapy.
It would have been obvious to one of ordinary skill to modify the method Vizcardo by culturing the peripheral blood T cells (before introduction of the programming factors)  in the presence of IL-2 and an amino-biphosphonate  as suggested by Okamura in view of the teachings of Okamura that culture in the presence of IL-2 and an amino-biphosphonate increases the proliferation of γδ T cells (gamma/delta T cells). 
 One of ordinary skill would have had a reasonable expectation of success in increasing the number of γδ T cells (gamma/delta T cells) in view of the teachings of Okamura that culture in the presence of IL-2 and an amino-biphosphonate  resulted in  a dramatic proliferation of the γδ T cells (gamma/delta T cells) [0003]. 
One of ordinary skill would have been motivated to increase the population of γδ T cells (gamma/delta T cells) for use in reprogramming to induced pluripotent stem cells in view of the teachings of Okamura that γδ T cells (gamma/delta T cells) are capable of performing tumor cell elimination and intracellular defense against parasitic bacteria and parasites without being restricted by major histocompatibility antigens [0004] but a limited quantity of γδ T cells (gamma/delta T cells) present in human peripheral blood makes it difficult to obtain a sufficient amount of γδ T cells (gamma/delta T cells) for use in immunotherapy. 

2.	Claim 42 is rejected under 35 U.S.C. 103 as being obvious over Vizcardo  as applied to claims 1-3, 39 above in view of Staerk et al (“Reprogramming of peripheral blood cells to induced pluripotent stem cells,” Cell Stem Cell. 2010 July 2; 7(1): 20–24) (cited on IDS filed 12/06/2019 as document no. C8) (Staerk).
Staerk discloses reprogramming of human peripheral blood cells using a polycistronic vector encoding Oct4, Klf4, Sox2 and c-Myc to generate iPS cells (Abstract).  Staerk discloses (page 3, third paragraph) that T-cell development involves sequential genetic DNA rearrangements of the T cell receptor (TCRD > TCRG > TCRB > TCRA).  Staerk  discloses (page 3, third paragraph) detection of any TCR gene rearrangement in iPS cells derived from peripheral blood of healthy donors is indicative of a mature T-cell.  Staerk  discloses (page 3, paragraph 4) identifying TCRG gene rearrangements of all iPS clones from donors 3 and 4.  Staerk therefore discloses when the iPSCs are generated the iPSCs comprise a TCR gene arranged in a TCRG gene configuration (the claimed “the iPSCs comprises a TCR gene arranged in a TCRG gene configuration;” claim 42). 
It would have been obvious to one of ordinary skill to modify the method of Vizcardo  by using PCR analysis to detect TCR gene arrangements as suggested by Staerk in order to determine if the iPS cells were derived from a mature T cell having TCR gene rearrangements. 
One of ordinary skill would have had a reasonable expectation of success in obtaining iPSCs comprising a TCR gene rearranged in a TCRG gene configuration in view of the teachings of Staerk that (page 3, third paragraph) T-cell development involves sequential genetic DNA rearrangements of the T cell receptor and that TCRG rearrangements will be obtained.  One of ordinary skill would have had the reasonable expectation that iPSCs expressing rearranged TCR genes would be obtained when the iPSCs produced were obtained from a mature T cell population as evidenced by Staerk.
One of ordinary skill would have been motivated to obtain iPSCs cells having TCRG gene rearrangements in order to study the molecular mechanism underlying blood and other disorders, an advantage as disclosed by Staerk (page 2, top paragraph).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/           Supervisory Patent Examiner, Art Unit 1632